Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 17/570,088 filed on 6 January 2022. The response filed 1 September 2022 amends claims 6 and 13-17, and presents arguments is hereby acknowledged. 	Claims 1-20 are presented for examination.

Terminal Disclaimer Acknowledgement
Examiner acknowledges the Terminal Disclaimer filed 9/1/2022 which disclaims the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of prior patent US Patent 11,252,040.

Response to Arguments
The response filed 1 September 2022 addresses the 35 U.S.C. 101 Rejections made on the 13 June 2022 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Applicant amended claim 13 to recite “at least one non-transitory computer-readable storage medium.” These amendments are found persuasive. Therefore, all of the 35 U.S.C. 101 Rejections are hereby withdrawn.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
 	The primary reason for the allowance of the claims is the inclusion of the limitations: "receiving a request to trace a class of network traffic by a data plane packet processor located in a data plane" and "determining, by the data plane packet processor, on a per packet basis whether to trace each packet of the plurality of packets; marking, by the data plane packet processor, a first packet of the plurality of packets for tracing, in response to determining that the first packet corresponds to the class of network traffic," presented in all the independent claims and not found in the prior art references.

For instance, US Patent 10,511,523 B1 to Bosshart et al discloses copying a snapshot of specified data for messages processed in a data plane. However, Bosshart fails to teach or suggest "determining, by the data plane packet processor, on a per packet basis whether to trace each packet of the plurality of packets" and "marking, by the data plane packet processor, a first packet of the plurality of packets for tracing, in response to determining that the first packet corresponds to the class of network traffic." US PGPUB 2019/0104426 A1 to Singhal et al, in a similar field of endeavor, discloses network probes that process user plane traffic for a specific blade. However, Singhal fails to disclose "determining, by the data plane packet processor, on a per packet basis whether to trace each packet of the plurality of packets" and "marking, by the data plane packet processor, a first packet of the plurality of packets for tracing, in response to determining that the first packet corresponds to the class of network traffic." US PGPUB  2017/0207990 A1 to Curtin et al, in a similar field of endeavor, discloses copying actual network traffic to perform a lightweight analysis. However, the analysis of Curtin fails to disclose "determining, by the data plane packet processor, on a per packet basis whether to trace each packet of the plurality of packets" and "marking, by the data plane packet processor, a first packet of the plurality of packets for tracing, in response to determining that the first packet corresponds to the class of network traffic."

The Bosshart/Singhal/Curtin system fails to disclose "receiving a request to trace a class of network traffic by a data plane packet processor located in a data plane," "determining, by the data plane packet processor, on a per packet basis whether to trace each packet of the plurality of packets," and "marking, by the data plane packet processor, a first packet of the plurality of packets for tracing, in response to determining that the first packet corresponds to the class of network traffic."
 	These differences, as discussed above, are considered to define patentably over the prior art of record.

 	When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Therefore, Claims 1, 13, and 19 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459